                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   MARIO RODRIGUEZ,                                         CASE NO. C18-1213-JCC
10                              Plaintiff,                    ORDER
11          v.

12   THE BOEING COMPANY,

13                              Defendant.
14

15          Pursuant to the parties’ stipulated motion for protective order (Dkt. No. 15), the Court
16   ORDERS as follows:
17          1.      PURPOSES AND LIMITATIONS
18          Discovery in this action will involve production of confidential, proprietary, or private
19   information for which special protection may be warranted. Accordingly, the parties hereby
20   stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
21   acknowledge that this Order is consistent with Local Civil Rule 26(c). It does not confer blanket
22   protection on all disclosures or responses to discovery, the protection it affords from public
23   disclosure and use extends only to the limited information or items that are entitled to
24   confidential treatment under the applicable legal principles, and it does not presumptively entitle
25   parties to file Confidential Material under seal.
26


     ORDER
     C18-1213-JCC
     PAGE - 1
            2.      “CONFIDENTIAL MATERIAL”
 1
            “Confidential Material” shall include, but not be limited to, the following documents and
 2
     tangible things produced by both parties and by any third parties or otherwise exchanged:
 3
     information or documents regarding The Boeing Company’s operations; any of The Boeing
 4
     Company’s trade secrets or private and proprietary information; social security numbers,
 5
     birthdates, employment information (including any documents or information related to
 6
     performance management and The Boeing Company’s investigations related in any manner to a
 7
     current or former employee, including EEO, ethics, and any other investigation performed by
 8
     The Boeing Company or its agents), compensation, benefits information, all protected health
 9
     information (including medical records received pursuant to subpoena or otherwise produced in
10
     the action), and any other personal and financial information of Plaintiff and any third party
11
     (including non-party current or former The Boeing Company employees or customers); and all
12
     other non-public, confidential, proprietary, or commercial information that is not readily
13
     ascertainable through lawful means by the public or the party receiving the information
14
     designated as Confidential Material (“Receiving Party”), or that which is subject to privacy
15
     protection under any federal, state, or local law.
16
            Where desired, the party designating information or documents as Confidential (the
17
     “Designating Party”) may redact social security numbers, birth dates, residential addresses and
18
     phone numbers, and non-relevant customer information in lieu of using the Confidential Material
19
     designation.
20
            3.      SCOPE
21
            The protections conferred by this Order cover not only Confidential Material (as defined
22
     above), but also (1) any information copied or extracted from Confidential Material; (2) all
23
     copies, excerpts, summaries, or compilations of Confidential Material; and (3) any testimony,
24
     conversations, or presentations by parties or their counsel that might reveal Confidential
25
     Material. However, the protections conferred by this Order do not cover information that is in the
26


     ORDER
     C18-1213-JCC
     PAGE - 2
 1   public domain or becomes part of the public domain through trial or otherwise.

 2          4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 3                  4.1     Basic Principles. A Receiving Party may use Confidential Material that is

 4   disclosed or produced by another party or by a non-party in connection with this case only for

 5   prosecuting, defending, or attempting to settle this litigation. Confidential Material may be

 6   disclosed only to the categories of persons and under the conditions described in this Order.

 7   Confidential Material must be stored and maintained by the Receiving Party at a location and in

 8   a secure manner that ensures that access is limited to the persons authorized under this Order.
 9                  4.2     Disclosure of “CONFIDENTIAL” Information or Documents. Unless

10   otherwise ordered by the Court or permitted in writing by the Designating Party, a Receiving

11   Party may only disclose Confidential Material to:

12                  (a)     the Receiving Party’s counsel of record in this action, as well as

13                          employees of counsel to whom it is reasonably necessary to disclose the

14                          information for this litigation;

15                  (b)     the officers, directors, and employees (including in-house counsel) of The

16                          Boeing Company to whom disclosure is reasonably necessary for this

17                          litigation;

18                  (c)     experts and consultants to whom disclosure is reasonably necessary for

19                          this litigation and who have signed the “Acknowledgment and Agreement

20                          to Be Bound” (Exhibit A);

21                  (d)     the Court, court personnel, and court reporters and their staff;

22                  (e)     copy or imaging services retained by a party or its counsel to assist in the

23                          duplication of Confidential Material, provided that the party retaining the

24                          copy or imaging service instructs the service not to disclose any

25                          Confidential Material to third parties and to immediately return all

26                          originals and copies of any Confidential Material;


     ORDER
     C18-1213-JCC
     PAGE - 3
 1                  (f)     during their depositions, witnesses in the action to whom disclosure is

 2                          reasonably necessary and who have signed the “Acknowledgment and

 3                          Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the

 4                          Designating Party or ordered by the Court. Pages of transcribed deposition

 5                          testimony or exhibits to depositions that reveal Confidential Material must

 6                          be separately bound by the court reporter and may not be disclosed to

 7                          anyone except as permitted under this Order;

 8                  (g)     the author or recipient of a document containing the information or a
 9                          custodian or other person who otherwise possessed or knew the
10                          information; and
11                  (h)     a third party neutral retained by the parties to assist in the resolution of the
12                          matter.
13          4.3     Filing Confidential Material. Before filing Confidential Material or discussing or

14   referencing such material or information derived from Confidential Material in court filings, the

15   filing party shall confer with the Designating Party no later than three business days before the

16   filing party intends to submit the court filing to determine whether the Designating Party will

17   remove the Confidential Material designation, whether the document can be redacted, or whether

18   a motion to seal or stipulation and proposed order is warranted. Local Civil Rule 5(g) sets forth

19   the procedures that must be followed and the standards that will be applied when a party seeks

20   permission from the Court to file material under seal.

21          5.      DESIGNATING PROTECTED MATERIAL
22          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each

23   Designating Party must take care to limit any Confidential Material designation to specific

24   material that qualifies under the appropriate standards. The Designating Party must designate for

25   protection only those parts of material, documents, items, or oral or written communications that

26   qualify, so that other portions of the material, documents, items, or communications for which


     ORDER
     C18-1213-JCC
     PAGE - 4
 1   protection is not warranted are not swept unjustifiably within the ambit of this Order. If it comes

 2   to a Designating Party’s attention that information or documents that it designated as

 3   Confidential Material do not qualify for protection, the Designating Party must promptly notify

 4   all other parties that it is withdrawing the particular designation.

 5          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

 6   (see, e.g., Section 5.3 below), or as otherwise stipulated or ordered, disclosure or discovery of

 7   material that qualifies for protection under this Order must be clearly so designated before or

 8   when the material is disclosed or produced. The parties agree that third parties producing
 9   documents in the course of this action may also designate documents as Confidential Material
10   subject to the same protections and constraints as the parties to the action. A copy of this Order
11   shall be served along with any subpoena served in connection with this action. Additionally, all
12   documents produced by third parties shall be treated as Confidential Material for a period of 14
13   days following the date of production, and during that period, any party may designate such
14   document or portion of such document as Confidential Material.
15                  (a)     Information in documentary form (e.g., paper or electronic documents and

16                          deposition exhibits, but excluding transcripts of depositions or other

17                          pretrial or trial proceedings): the Designating Party must affix the word

18                          “CONFIDENTIAL” to each page that contains Confidential Material. If

19                          only a portion or portions of the material on a page qualifies for

20                          protection, the Designating Party also must clearly identify the protected

21                          portion(s) (e.g., by making appropriate markings in the margins).

22                  (b)     Testimony given in deposition or in other pretrial or trial proceedings: the

23                          parties may identify on the record, during the deposition, hearing, or other

24                          proceeding, all Confidential testimony, without prejudice to their right to

25                          so designate other testimony after reviewing the transcript. Any party or

26                          non-party may, within fifteen days after receiving a deposition transcript,


     ORDER
     C18-1213-JCC
     PAGE - 5
 1                          designate portions of the transcript, or exhibits thereto, as Confidential

 2                          Material.

 3                  (c)     Other tangible items: the Designating Party must affix in a prominent

 4                          place on the exterior of the container or containers in which the

 5                          information or item is stored the word “CONFIDENTIAL.” If only a

 6                          portion or portions of the information or item warrant protection, the

 7                          Designating Party, to the extent practicable, shall identify the protected

 8                          portion(s).
 9          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

10   designate qualified information or items as Confidential Material does not, standing alone, waive

11   the Designating Party’s right to secure protection under this Order for such material. Upon

12   timely correction of a designation, the Receiving Party must make reasonable efforts to ensure

13   that the material is treated in accordance with the provisions of this Order.

14          6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
15          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

16   Confidential at any time. Unless a prompt challenge to a Designating Party’s Confidential

17   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

18   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

19   challenge a Confidential designation by electing not to mount a challenge promptly after the

20   original designation is disclosed.

21          6.2     Meet and Confer. The parties will attempt to resolve any dispute regarding

22   Confidential designations without Court intervention. Any motion regarding Confidential

23   designations or for a protective order must include a certification, in the motion or in a

24   declaration or affidavit, that the movant has engaged in a good faith meet and confer conference

25   with other affected parties in an effort to resolve the dispute without Court intervention. The

26


     ORDER
     C18-1213-JCC
     PAGE - 6
 1   certification must list the date, manner, and participants to the conference. A good faith effort to

 2   confer requires a face-to-face meeting or a telephone conference.

 3          6.3     Judicial Intervention. If the parties cannot resolve a challenge without Court

 4   intervention, the Designating Party may file and serve a motion to retain confidentiality under

 5   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 6   persuasion in any such motion shall be on the Designating Party. Frivolous challenges, and those

 7   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 8   other parties) may expose the challenging party to sanctions. All parties shall continue to
 9   maintain the material in question as Confidential Material until the Court rules on the challenge.
10          7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                    OTHER LITIGATION
11

12          If a party is served with a subpoena or a court order issued in other litigation that compels

13   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that

14   party must:

15                  (a)     promptly notify the Designating Party in writing and include a copy of the

16                          subpoena or court order;

17                  (b)     promptly notify in writing the party who caused the subpoena or order to

18                          issue in the other litigation that some or all of the material covered by the

19                          subpoena or order is subject to this Order. Such notification shall include a

20                          copy of this Order; and

21                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

22                          by the Designating Party whose Confidential Material may be affected.

23          8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24          If a Receiving Party learns that, by inadvertence or otherwise, that it has disclosed

25   Confidential Material to any person or in any circumstance not authorized under this Order, the

26   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized


     ORDER
     C18-1213-JCC
     PAGE - 7
 1   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Confidential Material

 2   and any derivative materials, (c) inform the person or persons to whom unauthorized disclosures

 3   were made of all the terms of this Order, and (d) request that such person or persons execute the

 4   “Acknowledgment and Agreement to Be Bound” (Exhibit A).

 5          9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                    PROTECTED MATERIAL
 6

 7          The inadvertent disclosure or production of any information or document that is subject

 8   to the attorney-client privilege or work product doctrine, including but not limited to information
 9   or documents that may be considered Confidential Material under this Order, will not be deemed
10   to waive a party’s claim to its privileged or protected nature or estop that party or the privilege
11   holder from designating the information or document as attorney-client privileged or subject to
12   the work product doctrine at a later date. Any party receiving any such information or document
13   must return it upon request to the Designating Party and/or producing party as applicable. Upon
14   receiving such a request as to specific information or documents, the Receiving Party must return
15   the information or documents to the Designating Party and/or producing party as applicable or
16   confirm deletion or destruction of such information or documents, including any derivative
17   documents, within seven calendar days, unless the parties agree to a different timeframe,
18   regardless of whether the Receiving Party agrees with the claim of privilege and/or work product

19   protection. If a Receiving Party becomes aware that it is in receipt of information or materials

20   that it knows or reasonably should know is or are privileged, the Receiving Party or counsel for

21   the Receiving Party shall immediately take steps to (a) stop reading such information or

22   materials; (b) notify counsel for the Designating Party and/or producing party as applicable of

23   such information or materials; (c) collect all copies of such information or materials; (d) return

24   all such information or materials, including any derivative materials, to the Designating Party

25   and/or producing party as applicable or confirm destruction or deletion of the information or

26   materials, including any derivative materials; and (e) otherwise comport themselves with the


     ORDER
     C18-1213-JCC
     PAGE - 8
 1   applicable provisions of the Rules of Professional Conduct. Disclosure of the information or

 2   document by the other party before such later designation will not be deemed a violation of the

 3   provisions of this Order. The provisions of this section constitute an order pursuant to Rules

 4   502(d) and (e) of the Federal Rules of Evidence.

 5          Notwithstanding the provisions of Federal Rule of Evidence 502(b), there has been no

 6   waiver of any privilege, protection, or immunity if a party discloses or produces privileged,

 7   protected, or immune documents or information, regardless of whether the party took reasonable

 8   steps to prevent the production or disclosure or to rectify the error.
 9          10.        NON-TERMINATION AND RETURN OF DOCUMENTS
10          Within 60 days after the termination of this action, including all appeals, each Receiving

11   Party must return all Confidential Material to the Designating Party, including all copies,

12   extracts, and summaries thereof. Alternatively, the parties may agree upon appropriate methods

13   of destruction.

14          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

15   documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,

16   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

17   work product, even if such materials contain Confidential Material.

18          The obligations imposed by this Order shall remain in effect until a Designating Party

19   agrees otherwise in writing or a court orders otherwise.

20          //

21          //

22          //

23          //

24          //

25          //

26          //


     ORDER
     C18-1213-JCC
     PAGE - 9
     November 27, 2018          MORGAN, LEWIS & BOCKIUS LLP
 1

 2                              By: /s/ Nancy Nguyen
                                    Stephanie L. Sweitzer, admitted pro hac vice
 3                                  MORGAN, LEWIS & BOCKIUS LLP
                                    77 West Wacker Drive, Fifth Floor
 4                                  Chicago, IL 60601
                                    Tel: +1.312.324.1000
 5                                  Fax: +1.312.324.1001
                                    stephanie.sweitzer@morganlewis.com
 6
                                    Nancy Nguyen, admitted pro hac vice
 7                                  MORGAN, LEWIS & BOCKIUS LLP
                                    600 Anton Boulevard, Suite 1800
 8                                  Costa Mesa, CA 92626
                                    Tel: +1.714.830.0600
 9                                  Fax: +1.714.830.0700
                                    nancy.nguyen@morganlewis.com
10
                                    Laurence A. Shapero, WSBA #31301
11                                  OGLETREE, DEAKINS, NASH, SMOAK
                                    & STEWART, P.C.
12                                  1201 Third Avenue, Suite 5150
                                    Seattle, WA 98101
13                                  Phone: +1.206-876-5301
                                    Fax: +1.206-693-7058
14                                  Email: laurence.shapero@ogletree.com
15                              Attorneys for Defendant The Boeing Company
16
     Dated: November 27, 2018   Stockwell Law Firm PLLC
17

18                              By: /s/ Christopher J. Stockwell
                                      Christopher J. Stockwell, WSBA #50001
19                                    1001 4th Avenue #3200
                                      Seattle, WA 98154
20                                    Tel: +1.253.459.4818
                                      Email: chris@stockwelllawfirm.com
21
                                 Attorneys for Plaintiff Mario Rodriguez
22

23          //

24          //

25          //

26          //


     ORDER
     C18-1213-JCC
     PAGE - 10
 1          PURSUANT TO STIPULATION, IT IS SO ORDERED

 2          IT IS FURTHER ORDERED that pursuant to Federal Rule of Evidence 502(d), the

 3   production of any documents in this proceeding shall not, for the purposes of this proceeding or

 4   any other proceeding in any other court, constitute a waiver by the producing party of any

 5   privilege applicable to those documents, including the attorney-client privilege, attorney work-

 6   product protection, or any other privilege or protection recognized by law.

 7          DATED this 29th day of November 2018.




                                                          A
 8
 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1213-JCC
     PAGE - 11
 1                                                EXHIBIT A

 2                    ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

 3            I,__________________________________________ [PRINT OR TYPE FULL NAME],

 4   of _________________________________ [PRINT OR TYPE FULL ADDRESS], declare

 5   under penalty of perjury that I have read in its entirety and understand the Stipulated Protective

 6   Order that was issued by the United States District Court for the Western District of Washington

 7   on _________________ in the case of Mario Rodriguez v. The Boeing Company, et al., Case No.

 8   C18-1213-JCC (W.D. Wash. 2018). I agree to comply with and to be bound by all the terms of
 9   this Stipulated Protective Order and I understand and acknowledge that failure to so comply
10   could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that
11   I will not disclose in any manner any information or item that is subject to this Stipulated
12   Protective Order to any person or entity except in strict compliance with the provisions of this
13   Order.
14            I further agree to submit to the jurisdiction of the United States District Court for the
15   Western District of Washington for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this action.
17   Date: _____________________________________
18   City and State where sworn and signed: _________________________________

19   Printed name: ______________________________________________________

20

21

22

23

24

25

26


     ORDER
     C18-1213-JCC
     PAGE - 12
